DETAILED ACTION
This communication is responsive to the application # 16/250,956 filed on January 17, 2019. Claims 1-20 are pending and are directed toward a BLOCKCHAIN SYSTEM AND DATA PROCESSING METHOD FOR BLOCKCHAIN SYSTEM.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites: “the transaction terminal includes an issuing institution”, which is indefinite, because it is not clear how an apparatus could encompass an entity. Claims 11-14 are rejected as being dependent on rejected claim 10.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-18 are directed to systems that terminals.  Each of these elements could be implemented as software (see Specification [0201]), and therefore the claims encompass embodiments that are entirely software per se.  Computer software does not fall within any of the statutory classes of invention.  See Gottschalk v. Benson, 409 U.S. 63, 72, 175 USPQ 673, 676-77 (1972).  Software does not constitute a statutory process because the software itself is not a series of steps that are performed.  Software is also not a machine, article of manufacture, or composition of matter.  When a claim encompasses statutory and non-statutory embodiments, the claim as a whole is considered to be directed to non-statutory subject matter.  See MPEP § 2106.
Claim 20 is directed to one or more memories.  Specification [0201] explicitly discloses those memories being a signal.  See Ex parte Mewherter, 107 USPQ2d 1857, 1859 (P.T.A.B. 2013).  A signal does not constitute statutory subject matter, because it is neither a process, a machine, an article of manufacture, nor a composition of matter, and therefore does not fall within any of the statutory classes of invention.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).  When a claim encompasses both statutory and non-statutory subject matter, the claim as a whole is considered to be directed to non-statutory subject matter.  See MPEP § 2106 
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Specification [0076] discloses that the regulatory terminal is equivalent to an administrator of blockchain system, and this includes a human being.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Balaraman et al. (US 2019/0164157, Filed: Nov. 28, 2017), hereinafter referred to as Balaraman.
As per claim 1, Balaraman teaches a system comprising:
a regulatory terminal (Issuer authorization system 140 may be configured to authorize and settle payment transactions; maintain transaction account member databases, accounts receivable databases, accounts payable databases, or the like; retrieve and invoke smart contracts from issuer repository 135; and/or additional processing tasks as described further herein. Balaraman, [0027]) that is configured to issue an identification (ID) key of a transaction terminal according to an ID of the transaction terminal (merchant blockchain wallet 125 may be configured to register merchant system 120 with the blockchain, write data to the blockchain according to a smart contract, write transaction data to the blockchain, and request public key ( e.g., blockchain address) and private key pairs from blockchain network 150, as discussed further herein. Balaraman, [0031]) and operate on privacy data of the transaction terminal based on the ID key of the transaction terminal, the ID of the transaction terminal including an account address (The issuer system may be configured to retrieve the merchant public key based on the merchant ID, the smart contract based on the merchant ID, and a user public key based on the transaction account number; invoke the smart contract by passing the user public key and the transaction ID to the smart contract; and propagate the merchant ID, the transaction account number, the payment amount, and a transaction status to a blockchain network for writing to a blockchain according to the invoked smart contract. Balaraman, [0007]); and
the transaction terminal that is configured to operate on local privacy data according to the ID key of the transaction terminal issued by the regulatory terminal (In various embodiments, the merchant system may also transmit a transaction authorization request comprising a merchant ID, a transaction account number, a transaction amount, and a transaction ID to an issuer system. Balaraman, [0007]).
As per claim 2, Balaraman teaches the system of claim 1, wherein: the transaction terminal includes a user terminal; and the privacy data of the transaction terminal includes at least one of the following: a transaction serial number of the user terminal; a system ID Balaraman, [0005]);
and ID information corresponding to the user terminal; and asset information corresponding to the user terminal (Balaraman, [0024]).
As per claim 10, Balaraman teaches the system of claim 1, wherein: the transaction terminal includes an issuing institution; and the privacy data of the transaction terminal includes at least one of the following: a transaction serial number of the issuing institution, a system ID corresponding to the issuing institution, the system ID corresponding to the issuing institution including an ID and registration time information of the issuing institution; and asset information corresponding to the issuing institution (Balaraman, [0027]-[0028]).
As per claim 16, Balaraman teaches the system of claim 1, wherein: the regulatory terminal is configured to issue an ID key to the transaction terminal and sign and release registration information after successfully verifying a registration request submitted by the transaction terminal, the registration information including the privacy data of the transaction terminal protected based on the ID key of the transaction terminal (Balaraman, [0037], [0042]).
As per claim 18, Balaraman teaches the system of claim 1, further comprising a chain generating institution configured to, for the data signed and released by the regulatory terminal, add the data released by the regulatory terminal to a data chain after successfully verifying the signature of the regulatory terminal (Balaraman, [0031], [0033]).
As per claim 19, Balaraman teaches a method comprising:
issuing an ID key of a transaction terminal according to an ID of the transaction terminal (Issuer portal 130 may also allow a merchant via merchant system 120 to register for system 100, such as, for example, by receiving a merchant public key ( e.g., the blockchain address of merchant blockchain wallet 125), a merchant ID, and the selected smart contract. Balaraman, [0029]);
and operating on privacy data of the transaction terminal based on the ID key of the transaction terminal, the ID of the transaction terminal including an account address (In various embodiments, the merchant system may also transmit a transaction authorization request comprising a merchant ID, a transaction account number, a transaction amount, and a transaction ID to an issuer system. Balaraman, [0007]).
As per claim 20, Balaraman teaches One or more memories storing thereon computer-readable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising: acquiring an identification (ID) key of a transaction terminal issued by a regulatory terminal; and operating on local privacy data according to the ID key of the transaction terminal, wherein the ID key is obtained from an ID of the transaction terminal, and the ID of the transaction terminal includes an account address (The system may include an issuer system that receives a transaction authorization request comprising a merchant ID, a transaction account number, a transaction amount, and a transaction ID. The issuer system may retrieve a merchant public key and a smart contract based on the merchant ID, and a user public key based on the transaction account number. The issuer system may invoke the smart contract by passing the user public key and the transaction ID to the smart contract. The system may propagate transaction data (e.g., the merchant ID, the transaction account number, the payment amount, a transaction status, etc.) to a blockchain network for writing to a blockchain according to the invoked smart contract. Balaraman, ABSTRACT).

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 6, 7, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Balaraman et al. (US 2019/0164157, Filed: Nov. 28, 2017) in view of Zwattendorfer (Design strategies for a privacy-friendly Austrian eID system in the public cloud, Computers & S e c u r i t y,   2 0 1 5, pages 178-193), hereinafter referred to as Balaraman and Zwattendorfer respectively.
As per claim 3, Balaraman teaches the system of claim 2, wherein:
the regulatory terminal is configured to operate on the privacy data of the transaction terminal based on the ID key of the transaction terminal, but does not teach secret sharing based on the secret sharing sub-key, Zwattendorfer however teaches in at least a following manner: calculating a secret sharing sub-key of the user terminal from the ID key of the user terminal; and protecting the transaction serial number of the user terminal and the system ID corresponding to the user terminal by secret sharing based on the secret sharing sub-key of the user terminal and a secret sharing sub-key of the regulatory terminal (we can define private key (or symmetric) encryption schemes (SE) analogously. SE:KG generates only a single key k which is used as input to the encryption and decryption algorithms. For the security of a private key encryption scheme (SE) one also requires at least IND-CPA security. Note that when we speak of applying PKE to a message m, then we implicitly mean applying hybrid encryption, i.e., generating a random key k of an SE scheme and sending/storing the tuple (c1 = PKE:Enc(k; pk); c2 = SE:Enc(m; k)). Zwattendorfer, page 181).
Balaraman in view of Zwattendorfer are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Balaraman in view of Zwattendorfer. This would have been desirable because one could use anonymous signature schemes for this purpose. As already noted in Section 3.4, we propose the use of ring signatures due to their characteristics. Thereby, the ring R a citizen should use could be fixed by some party, e.g., the SRA, or could be assembled on the fly by the citizen (Persiano and Visconti, 2000; Lindell) and be of a size such that it provides the desired level of anonymity. We, however, note that if citizens assemble the rings on the fly, the choice of the ring has to be done with care (Slamanig and Stingl, 2008). For example, randomly sampling two distinct rings R and R' which both include Ci and presented along with the same I' will almost certainly identify Ci uniquely. For a suitable choice of the rings, however, MOA-ID only learns that the citizen performing the authentication is someone within the set S, but there is no unique identification (Zwattendorfer, page 184).

As per claim 4, Balaraman teaches the system of claim 2, wherein: the regulatory terminal is configured to operate on the privacy data of the transaction terminal based on the ID key of the transaction terminal, but does not teach homomorphic encryption, Zwattendorfer however teaches in at least a following manner: protecting the asset information of the user terminal by homomorphic encryption based on the ID key of the user terminal (3.7. Fully homomorphic encryption, Zwattendorfer, page 183).
Balaraman in view of Zwattendorfer are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Balaraman in view of Zwattendorfer. This would have been desirable because as shown in Table 2 - Evaluation of the various approaches. We use ✓ to indicate that a criterion is fully applicable, = if it is partly applicable, and x if it is not applicable. For quantitative criteria we use L (low), M (medium), and H (high). (Zwattendorfer, page 184).

As per claim 5, Balaraman teaches the system of claim 2, wherein:
Balaraman, [0033]), Zwattendorfer however teaches in at least a following manner: calculating a symmetric encryption key of the user terminal from the ID key of the user terminal, and protecting the identity information of the user terminal by symmetric encryption based on the symmetric encryption key of the user terminal (we can define private key (or symmetric) encryption schemes (SE) analogously. SE:KG generates only a single key k which is used as input to the encryption and decryption algorithms. For the security of a private key encryption scheme (SE) one also requires at least IND-CPA security. Note that when we speak of applying PKE to a message m, then we implicitly mean applying hybrid encryption, i.e., generating a random key k of an SE scheme and sending/storing the tuple (c1 = PKE:Enc(k; pk); c2 = SE:Enc(m; k)). Zwattendorfer, page 181).
Balaraman in view of Zwattendorfer are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Balaraman in view of Zwattendorfer. This would have been desirable because one could use anonymous signature schemes for this purpose. As already noted in Section 3.4, we propose the use of ring signatures due to their characteristics. Thereby, the ring R a citizen should use could be fixed by some party, e.g., the SRA, or could be assembled on the fly by the citizen (Persiano and Visconti, 2000; Lindell) and be of a size such that it provides the desired level of anonymity. We, however, note that if citizens assemble the rings on the fly, the choice of the ring has to be done with care (Slamanig and Stingl, 2008). For example, randomly sampling two distinct rings R and R' which both include Ci and presented along with the same I' will almost certainly identify Ci uniquely. For a suitable choice of the rings, however, MOA-ID only learns that the citizen performing the authentication is someone within the set S, but there is no unique identification (Zwattendorfer, page 184).

As per claim 6, Balaraman teaches the system of claim 2, wherein: the regulatory terminal is configured to operate on the privacy data of the transaction terminal based on the ID key of the transaction terminal but does not teach secret sharing based on the secret sharing sub-key, Zwattendorfer however teaches in at least a following manner: checking, with the secret 4.2. Using anonymous credentials, Zwattendorfer, page 186).
Balaraman in view of Zwattendorfer are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Balaraman in view of Zwattendorfer. This would have been desirable because in this approach Cred is shown to MOA-ID, which however does not reveal the attribute values but makes revocation easier, since it only requires blacklist lookups. One could also use multi-show credentials, where M would then have to perform a proof with MOA-ID which convinces MOAID that the credentials are not revoked (Lapon et al., 2011), which provides stronger privacy guarantees (Zwattendorfer, page 186).

Claims 7, 9 and 11-14 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Balaraman et al. (US 2019/0164157, Filed: Nov. 28, 2017) in view of Moses (US 10,749,684, Filed: Sep. 26, 2017), hereinafter referred to as Balaraman and Moses respectively.
As per claim 17, Balaraman teaches the system of claim 1, but does not teach updated ID key, Moses however teaches wherein: the regulatory terminal is configured to issue an updated ID key to the transaction terminal and sign and release update information after successfully verifying an update application submitted by the transaction terminal, the update information including the privacy data of the transaction terminal protected based on the updated ID key (Moses, Column 8, lines 49-61).
Balaraman in view of Moses are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Balaraman in view of Moses. This would have been desirable because the binder posts a signed transaction to the blockchain asserting the binding between the requestor Id and its public key. This is done for .

Allowable Subject Matter
Claim 15 is indicated as allowable over prior art. Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/OLEG KORSAK/
Primary Examiner, Art Unit 2492